Citation Nr: 0941685	
Decision Date: 11/03/09    Archive Date: 11/09/09

DOCKET NO.  05-14 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing 
loss disability. 

2.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel




INTRODUCTION

The Veteran served on active duty from August 1961 to July 
1963.  The Veteran also had subsequent periods of reserve 
duty from July 1963 to August 1967.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from an April 2004 rating 
decision, by the St. Petersburg, Florida, Regional Office 
(RO), which denied the Veteran's claim of entitlement to 
service connection for bilateral hearing loss disability and 
tinnitus.  The Veteran perfected a timely appeal to that 
decision.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will contact the Veteran 
if additional action is required on his part.  


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.159, 3.326(a) (2009).  The VCAA requires that VA 
must provide notice that informs the claimant (1) of the 
information and evidence not of record that is necessary to 
substantiate the claim, (2) of the information and evidence 
that VA will seek to provide, and (3) of the information and 
evidence that the claimant is expected to provide. 
Furthermore, VA must "also request that the claimant provide 
any evidence in the claimant's possession that pertains to 
the claim."  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1).   

After examining the record, the Board concludes that further 
assistance to the Veteran is required in order to comply with 
the duty to assist as mandated by 38 U.S.C.A. § 5103A.  

The Veteran maintains that he developed hearing loss and 
tinnitus due to noise exposure in service from working as an 
ammo helper; he described his duties as someone who supplied 
the rounds to the field artillery.  The Veteran served on 
active duty from August 1961 to July 1963.  His DD Form 214 
reflects that the Veteran's military occupational specialty 
was Ammo Helper; he was awarded the Sharpshooter Badge.  His 
service treatment records are negative for any history, 
treatment, or diagnosis of hearing loss or tinnitus.  On the 
May 1963 separation examination, it was noted that the 
Veteran's hearing was 15/15 bilaterally according to the 
whispered voice test.  Nonetheless, pursuant to the 
provisions of 38 U.S.C.A. § 1154(a), the Board finds that the 
circumstances of the Veteran's service, including military 
training, would be consistent with exposure to loud noise in 
service.  

The Board acknowledges that the Veteran's service treatment 
records do not show any hearing loss or tinnitus during 
service.  However, the absence of a hearing disability during 
service is not always fatal to a service connection claim.  
Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Service 
connection for hearing loss may be granted where there is 
credible evidence of acoustic trauma due to significant noise 
exposure in service, post-service audiometric findings 
meeting the regulatory requirements for hearing loss 
disability for VA purposes, and a medically sound basis upon 
which to attribute the post-service findings to the injury in 
service, as opposed to intercurrent causes.  Hensley v. 
Brown, 5 Vet. App. 155, 159 (1993).  

In support of his claim, the Veteran submitted a copy of a VA 
outpatient treatment report of an Audiological evaluation 
conducted in July 2003, which revealed mild to moderately 
severe high frequency sensorineural hearing loss above 2000 
Hertz in the right ear, and moderate to severe high frequency 
sensorineural hearing loss above 2000 Hertz in the left ear.  

There is no opinion of record as to whether the Veteran's 
current hearing impairment is related to his in-service noise 
exposure.  He has not been afforded a VA examination 
regarding bilateral hearing loss or tinnitus.  

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court 
noted that the third prong of 38 C.F.R. § 3.159(c) (4) (i), 
which requires that the evidence of record "indicate" that 
the claimed disability or symptoms may be associated with 
service, establishes a low threshold.  Accordingly, the RO 
should arrange for the Veteran to undergo a VA examination by 
a physician in order to obtain a competent medical opinion as 
to whether the Veteran's current bilateral hearing loss 
disability and/or tinnitus is consistent with acoustic trauma 
during military service.  

In light of the discussion above, and to ensure full 
compliance with due process requirements, the case is hereby 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, D.C., for the following actions:  

1.  The RO should arrange for the Veteran 
to undergo a VA Audiological examination.  
The entire claims folder must be made 
available to the examiner prior to the 
examination.  All indicated studies 
should be performed.  After examination 
of the Veteran and review of the record, 
and accepting the Veteran's reports of 
noise exposure, the examiner is requested 
to provide an opinion, with complete 
rationale, as to whether it is at least 
as likely as not (50 percent probability 
or higher) that any current bilateral 
hearing loss and/or tinnitus is causally 
related to service or any incident of 
service, including exposure to weapons 
noise during service.  The examining 
physician should provide complete 
rationale for all conclusions reached.  

2.  Thereafter, readjudicate the claim on 
appeal in light of all pertinent evidence 
and legal authority.  If the decision 
remains adverse in any way, the Veteran 
and his representative should be 
furnished a Supplemental Statement of the 
Case (SSOC), which includes a summary of 
additional evidence submitted, and any 
additional applicable laws and 
regulations.  The SSOC must provide 
reasons and bases for the decision 
reached.  The Veteran and his 
representative must then be afforded an 
opportunity to respond thereto.  

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  No action is required 
of the Veteran until he receives further notice.  The 
purposes of this REMAND are to further develop the record and 
to the accord the Veteran due process of law.  By this 
remand, the Board does not intimate any opinion, either 
factual or legal, as to the ultimate disposition warranted in 
this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



____________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


 Department of Veterans Affairs


